Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/576,242 filed September 19, 2019.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a magnetic structure comprising: a dielectric material layer located on a lower interconnect level; and a magnetic inductor having a tapered sidewall and embedded in a dielectric capping material structure that is located on the dielectric material layer, wherein the magnetic inductor has a topmost surface that is coplanar with a topmost surface of the dielectric capping material structure. Claims 2-7 are also allowed based on their dependency from claim 1. 
Claim 8 is allowed because none of the prior art either alone or in combination discloses a magnetic structure comprising:  a MTJ-containing structure having a tapered sidewall and embedded in a dielectric capping material structure that is located on the lower interconnect level, wherein the MTJ-containing structure contacts the bottom electrode and comprises a MTJ pillar and a top electrode, wherein the MTJ pillar comprises a magnetic pinned layer, a tunnel barrier layer, and a magnetic free layer, 
Claim 15 is allowed because none of the prior art either alone or in combination discloses a method of forming a magnetic structure comprising: performing a first patterning step to provide a first opening in the sacrificial dielectric material layer that physically exposes a portion of the dielectric capping layer, wherein the first opening has a first critical dimension and is laterally surrounded by a first remaining portion of the sacrificial dielectric material layer that has a vertical sidewall relative to a horizontal surface of the interconnect level; performing a second patterning step to convert the first opening into a second opening having a second critical dimension that is greater than the first critical dimension, wherein the second opening extends entirely through both the first remaining portion of the sacrificial dielectric material layer and the dielectric capping layer to physically expose a portion of the dielectric material layer, wherein an upper portion of the second opening is laterally surrounded by a second remaining portion of the sacrificial dielectric material layer that has a vertical sidewall relative to a horizontal surface of the interconnect level, and a lower portion of the second opening is laterally surrounded by a remaining portion of the dielectric capping layer that has a tapered sidewall; removing the second remaining portion of the sacrificial dielectric material layer; forming a magnetic inductor material stack on the remaining portion of the dielectric capping layer and within an area defined by the lower portion of the second opening that is laterally surrounded by the remaining portion of the 
Claim 20 is allowed because none of the prior art either alone or in combination discloses a method of forming a magnetic structure comprising: performing a first patterning step to provide a first opening in the sacrificial dielectric material layer that physically exposes a portion of the dielectric capping layer, wherein the first opening has a first critical dimension and is laterally surrounded by a first remaining portion of the sacrificial dielectric material layer that has a vertical sidewall relative to a horizontal surface of the interconnect level; performing a second patterning step to convert the first opening into a second opening having a second critical dimension that is greater than the first critical dimension, wherein the second opening extends entirely through both the first remaining portion of the sacrificial dielectric material layer and the dielectric capping layer to physically expose a portion of the bottom electrode, wherein an upper portion of the second opening is laterally surrounded by a second remaining portion of the sacrificial dielectric material layer that has a vertical sidewall relative to a horizontal surface of the interconnect level, and a lower portion of the second opening is laterally .
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (Pre-Grant Publication 2006/0033136)
Li (Pre-Grant Publication 2011/0233696)
Park (Pre-Grant Publication 2014/0021566)
Mo (Pre-Grant Publication 2017/0279036)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818